Citation Nr: 0121305	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  00-21 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to a higher rate of special monthly compensation 
based on the need for regular aid and attendance, for accrued 
benefits purposes. 


REPRESENTATION

Appellant represented by:	Betty B. Walker, Attorney


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had verified active military service from January 
1974 to November 1977; another 8 years, 2 months, and 21 days 
of prior active service has not been verified.  He died in 
February 2000.  The appellant is his widow.

This appeal arises from an April 2000 rating decision in 
which the RO denied the benefits sought on appeal.  The 
appellant timely perfected an appeal of that denial with the 
Board of Veterans' Appeals (Board).  

In February 2001, the appellant testified at a hearing before 
the undersigned Board Member at the RO.  At the hearing, the 
appellant submitted additional evidence, accompanied by a 
signed waiver of Regional Office jurisdiction.  During the 
hearing, a 30-day abeyance period was granted to afford the 
appellant's attorney the opportunity to review the claims 
file, and to submit additional argument on the appellant's 
behalf.  On March 12, 2001, the appellant's attorney filed 
with the RO numerous documents, labeled as Exhibits A through 
F.  These documents subsequently were forwarded to the Board.


REMAND

Effective September 27, 1982, the veteran was awarded a 100 
percent disability evaluation for progressive familial ataxia 
with loss of use of both lower extremities.  Effective April 
11, 1990, the veteran was special monthly compensation 
benefits based on the need for the regular aid and attendance 
of another person. 

On February 2, 1996, the veteran filed a claim for aid and 
attendance benefits.  In March 1996, the RO sent him a 
development letter stating that he was already in receipt of 
special monthly compensation and that if he were claiming a 
higher level of aid and attendance he would need to submit a 
statement from the licensed health care profession providing 
or supervising the skilled care service.  The statement 
should indicate the nature, extent and frequency of services 
provided as well as the conditions, which cause the need for 
this care.  This letter was sent to the veteran's last 
address of record.

In November 1999, the veteran submitted an examination report 
from a nursing home physician.  The physician noted that the 
veteran was totally bedridden, was not competent, could not 
dress, undress or walk unassisted; that the veteran could not 
attend to the wants of nature or keep himself clean; that he 
was not able to leave the home for short distances 
unattended, was unable to walk, and was permanently confined 
to his immediate area; and that he was not considered able to 
protect himself in his daily environment.  The examiner also 
noted that the veteran was bowel and bladder incontinent.  
The examiner concluded that the veteran needed assistance 
with feeding and all activities of daily living.  The RO 
construed the statement as a second application for aid and 
attendance.  

In a December 16, 1999 letter, the RO reiterated that the 
veteran was already receiving special monthly compensation 
due to the need of regular aid and attendance, but noted that 
he may be entitled to receive a higher monthly allowance for 
his aid and attendance if the medical evidence demonstrated a 
higher level of care was required.  The veteran was again 
asked to submit a statement from a licensed health care 
professional providing or supervising the skilled health care 
regarding the nature, extent and frequency of services 
provided as well as the conditions, which cause the need for 
this care.  This evidence was to be received in the office 
within 60 days from the date of the letter.  This letter was 
sent to the veteran at the Georgia War Veterans Nursing Home, 
where he was then a patient.  The veteran died on February 
[redacted], 2000, before his claim was adjudicated.  

The appellant filed an Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits in 
March 2000.   

In the April 2000 rating decision on appeal, the RO 
determined that no accrued benefits were payable.  The RO 
explained that, while a claim for a higher level of special 
monthly compensation was pending at that time of death, the 
veteran had not responded to the request for medical evidence 
per letter dated December 16, 1999.  The RO determined that 
there was no evidence on file at the time of death to 
establish any higher evaluation for consideration for accrued 
payment.  

The Board acknowledges that a failure to provide information 
necessary to adjudicate a claim provides a basis for VA to 
find the claim abandoned.  See 38 C.F.R. § 3.158 (2000).  In 
this case, however, the RO had some medical evidence of 
record upon which to adjudicate the claim-specifically, the 
physician's report submitted by the veteran in November 1999 
(construed as a second claim for a higher rate of special 
monthly compensation benefits).  As this evidence was of 
record prior to the transfer of the claims file to the Board, 
it should be considered by the RO in the first instance; 
under these circumstances, a remand is warranted.  See 38 
C.F.R. § 19.37(a) (2000).  See also Bernard v. Brown, 3 Vet. 
App. 384 (1993).  

The Board also notes that adjudication of an accrued benefits 
claim must be based on "evidence in the file at the date of 
death."  See 38 U.S.C.A. § 5121(a) (West 1991); see also 
VAOPGCPREC 6-93.  However, in adjudicating the claim on 
appeal, the RO should also address whether any of the 
evidence added to the record since the October 2000 Statement 
of the Case is deemed "evidence in the file at the date of 
death."  Evidence associated with the claims file after the 
appellant's Board hearing, in March 2001, clearly was 
submitted for adjudication in connection with the claim 
currently in appellate status.  However, such evidence was 
not accompanied by a signed waiver of RO jurisdiction, and 
may not be addressed by the Board in the first instance.  See 
38 C.F.R. §§  19.37(b), 20.1304 (2000).  Moreover, although 
the appellant waived RO jurisdiction over the evidence 
submitted at the hearing, the RO should also address whether 
such evidence is pertinent to adjudication of the issue on 
appeal, in the first instance, for the sake of efficiency.  

Furthermore, in the event that the RO determines evidence 
deemed "in the file at the date of death" does not 
establish entitlement to the benefits sought on appeal, the 
RO should address the appellant's contentions that neither 
she nor the veteran received letters from the RO, dated in 
December 1996 and December 1999, regarding the need for 
additional information.  

As a final point, the Board notes that that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which, among other things, eliminates 
the well-grounded claim requirement and redefines VA's 
obligations with respect to duties to assist and to notify.  
As this change in the law is potentially applicable to all 
claims filed on or after the date of enactment of the Act, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See 
also Holliday v. Principi, 14 Vet. App. 280 (2001).  Hence, 
on remand, the RO should ensure compliance with the 
notification and development requirements of the Act, to the 
extent applicable, in this case.  

For all the foregoing reasons, this case is hereby REMANDED 
to the RO for the following action:

1.  After undertaking any appropriate 
development and/or notification action, 
the RO should adjudicate the appellant's 
claim of entitlement to a higher rate of 
special monthly compensation benefits 
based on the need for regular aid and 
attendance, for accrued benefits 
purposes, in light of all pertinent 
evidence (to specifically include the 
physician's report filed in November 
1999) and legal authority.  

In adjudicating the claim, the RO should 
specifically address whether any of the 
evidence associated with the claims file 
since the October 2000 Statement of the 
Case is deemed "in the file at the date 
of death."  The RO should also address, 
as appropriate, the appellant's 
assertions that neither she nor the 
veteran received letters from the RO, 
dated in December 1996 and December 1999, 
regarding the need for additional 
information.  The RO must provide 
adequate reasons and bases for its 
determinations.

2.  If the benefit sought on appeal 
remains denied, the appellant and her 
attorney should be provided a 
Supplemental Statement of the Case, and 
afforded the appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski 
, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


